Dear Mr. Bankston:
This office is in receipt of your opinion request concerning a petition calling for a referendum election in the City of Baker regarding sales of alcoholic beverages. In referring to the provisions of LSA-R.S. 26:586(A), you find that you must certify the date of the first signature of the petition. Specifically, LSA-R.S. 26:585(A) provides the petition ". . . . shall be filed at one time with the registrar of voters within sixty days from the date the first signature was affixed."
Factually, you relate that several signatures have been scratched out. You inquire whether the petition may still be validly filed.
Pursuant to LSA-R.S. 26:586 it is the duty of the registrar to verify the following:
1. The date that the petition was filed with him.
     2. That the notice of filing of the petition was published in the official journal.
3. The date of the first signature.
     4. The total number of electors as of the date upon which the petition was filed.
     5. That he has compared the signatures on the petition with those on the voter registration rolls.
6. The genuineness of the signatures on the petition.
Your problem concerns your duties pursuant to number 3 above. There are no express provisions that either authorize or prevent a person from having his or her signature removed from a petition.
In the absence of a prohibition, it could be argued that the signer may remove his or her signature from a local option petition. (Compare: Hawthorne V. McKeithen, 216 So.2d 899) (La.App. 1st Cir. 1968).
Therefore, we recommend that you indicate in your verification to the City of Baker simply what the facts are, i.e., the date of the first signature which was scratched out, and the date of the first signature that was not. By following this route you may perform your purely ministerial duties as registrar of voters and allow the local governing authority to determine the validity of the petition based upon your verification.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
BY: ________________________________________
                                     KENNETH C. DEJEAN GENERAL COUNSEL
KCD:ams
Date Received: May 20, 1996
Date Released: May 29, 1996
KENNETH C. DEJEAN GENERAL COUNSEL